HALL, Justice
(dissenting):
I dissent for the reason that the statutory definition of marijuana makes no distinction between marijuana and “hash”, or “hashish”.1 They are simply one and the same under the statute, the possession of which constitutes a class B misdemeanor.2
The statute making it unlawful to produce or manufacture a controlled substance has no application here since there was no evidence that defendant produced or manufactured marijuana. On the contrary; the evidence was that they simply possessed marijuana and that they prepared it for use by eliminating some of its non-hallucinogenic parts and thus obtained a condensed form of marijuana. The expert testimony of the forensic chemist was that the chemical makeup of the substance remained unchanged and that “hash is marijuana”.
It lies within the prerogative of the Legislature to classify “hash”, or “hashish”, as a controlled substance separate and apart from marijuana, and this Court should not infringe upon that prerogative.

. U.C.A., 1953, 58-37-2(25).


. U.C.A., 1953, 58-37-8(2)(b).